DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               Response to Arguments
The examiner acknowledges that the amended claim set and drawings corrects the issues noted by the previous office action on (3-28-2022). All of the previous 112 rejections, claim and drawings objections have been withdrawn.
Applicant's arguments and remarks filed on (7-26-2022) have been fully considered but they are not persuasive
Applicant argues…
None of the authors describes the newly amended limitation requiring that the carbon fibers are embedded in the threads.
Applicant further argues that none of the other applied references make up for the deficiency of Ooyama, Nakamura or Mikio.
This is not found to be persuasive because…
Ooyama (JPS-59,147,111, hereinafter Ooyama) teaches on (Pg. 2, lines 51-53) that (Fig. 2) is a cross-sectional view showing the orientation of the fibers contained in the threaded portion of the bolt of the present invention. As such, the fibers are understood to be provided in the threads. With Nakamura (JP-2017/003,091, hereinafter Nakamura) disclosing on ([0013]) that (Fig. 20) is a cross-sectional view of a screw fastening component according to a fifth modification. With ([0058]) Noting, that (Fig. 21) is a is an enlarged view of the threaded portion surrounded by a dashed line in (Fig. 20). ([0047]) teaches that the screw fastening component 1 is a bolt. With ([0036]) recognizing that the strength of the thread 5 can be improved by allowing the fiber 11 to enter the thread 5 while preventing the fiber 11 from being cut in the middle. ([0037]) noting that the mold for the threads allow for a convexly curved portion of the serpentine fiber 11 to enter the thread 5 better. As a result, the strength of the thread 5 can be improved by allowing the fiber 11 to enter the thread 5 while preventing the fiber 11 from being cut in the middle. As such, the fibers are understood to be provided in the threads. With Mikio on ([0010]) teaching that as shown in FIG. 2, in the vicinity of the screw hole 2 of the synthetic resin nut member 1, a long fiber 6 is provided along the axial direction of the screw hole 2 within a predetermined width range from the screw hole 2 toward the outer shell 5. are oriented, and among the long fibers 6 near the screw hole 2, the long fibers 6 in the inner peripheral portion of the screw hole 2 are curved along the thread and groove of the screw hole 2. As such, the fibers are understood to be provided in the threads.
This is unpersuasive because as explained above there was not found to be deficiency in Ooyama, Nakamura or Mikio.                                        Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1 & 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooyama et al. (JPS-59,147,111-A, hereinafter Ooyama)Regarding claim 1, 	
A method of manufacturing a threaded cylinder with threads made of a carbon-fiber-reinforced composite material, comprising: 
forming a corrugated plate made of carbon-fiber-reinforced plastics by using a press machine which includes an upper mold half and a lower mold half, 
the faces of the upper and lower mold halves which face each other being each provided with a mold face with a corrugated cross-sectional shape; and 
curling the corrugated plate to provide the threaded cylinder in which multiple carbon fibers each extending in an axial direction across at least two threads appearing in a longitudinal cross section is embedded in the at least two threads in a zigzag manner along a surface shape of the at least two threads appearing in a longitudinal cross section.
Ooyama teaches the following:
& b.) (Pg. 1, lines 31-36) teaches that a synthetic resin bolt characterized by being oriented and curved along two inclined surfaces forming the valley at the valley portion of the thread, and a core material portion constituting the center of the bolt. Is coated with a thermosetting resin highly viscous composition containing a large number of fibers, a bolt forming mold is applied thereto, a thread is formed on the composition, and a thread in the composition is formed. (Pg. 2, lines 51-53) that (Fig. 2) is a cross-sectional view showing the orientation of the fibers contained in the threaded portion of the bolt of the present invention. (Pg. 3, lines 11) teaches that carbon fibers may be implemented as the type of fiber. With (Pg. 3, lines 3-5) teaching that as shown in FIG. 4, a fiber-containing thermosetting resin is applied around the 6 shrine 1 (-the material is placed in a screw forming mold, pressed and heated to form the thread 2). Where the thread of the article fabricated by molding is depicted to comprise a corrugated cross--sectional shape that is understood to be imparted by the molds, as such the molds are understood to possess this shape as well. Alternatively, and/or in addition to the case law for the change of shape may be recited where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23. Furthermore, alternatively, and/or in addition to the case law for relevance of structure in method claims may be recited, Noting, that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
(Pg. 1, lines last two, Pg. 2, lines 1-4) teaches that the fibers of the portion where the thread is formed are oriented along the inclined surface of the thread by the flow of the highly viscous composition during shaping, and along the two inclined surfaces forming the valley at the valley of the thread. It exists in a method for manufacturing a synthetic resin bolt, which is characterized in that it is bent in such a manner, heat-cured, and integrally molded with the core material portion. Highlighting (Fig. 1-4) show the orientation of the fibers within the bolt, (Pg. 2, lines 25-End) teaches that the fibers are oriented along the inclined surface of the screw thread as shown in Fig. 2, and this valley is formed especially at the valley portion of the screw thread. By bending along the two inclined surfaces, the above-mentioned breakage due to stress such as tightening and tensioning is effectively prevented, and the strength as a bolt is remarkably improved. As such the fiber orientation and placement is understood to impact the strength of the threads and bolt. Accordingly, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Ooyama discloses the claimed invention except for the optimal the reinforcement fiber placement and orientation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the reinforcement fiber placement and orientation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the reinforcement fiber placement and orientation for the purpose of increasing the strength of the bolt to reduce or eliminate any breakage that may occur during implementation, (Pg. 2, lines 25- End).
Regarding claim 8, 	
Wherein forming the corrugated plate includes: opening the upper and lower mold halves; 
then placing a plurality of sheets of a material of single-orientation carbon fibers and a plurality of sheets of thermoplastic plastics serving as a matrix between the upper and lower mold halves to be alternate along the vertical direction; 
then 
then heating and pressurizing the sheets to form the corrugated plate.
Ooyama teaches the following:
& c.) Further, as shown in FIG. 4, a fiber-containing thermosetting resin is applied around the 6 shrine 1 (-the material is placed in a screw forming mold, pressed and heated to form the thread 2). Highlighting, that while the mold is not drawn (Pg. 3, lines 14-16) teaches that a bolt molding mold is applied from above the high-viscosity composition coating layer, a thread is formed on the coating layer, and this is heat-cured to be integrally molded with the core material portion, where the product molded is shown in (Fig. 1). With (Pg. 3, lines 17-20) teaching that the mold comprises four parts, and only works when the viscosity of the composition is optimized. Accordingly, it is understood that the mold utilized to form the product comprises a top and bottom portion. In addition, and/or alternately the case law for being separable may be recited regarding the mold halves, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose:
(Pg. 4, lines 12--19) teaches that a polymer and fiber composite was spread into a sheet, and thickened at 60 to 80 ° C. for about 30 minutes. Next, the glass filaments aligned in one direction are impregnated with a curable resin similar to the above, and the notebook-like material prepared above is placed around a core material having a circular cross section of about the diameter prepared by curing. The fiber was wound with a thickness of about 1 so that the direction of the fiber of the core material substantially coincided with the axial direction of the core material.
(Pg. 3, lines 3-5) teaches that a fiber-containing thermosetting resin is applied around the 6 shrine 1 (-the material is placed in a screw forming mold, pressed and heated to form the thread 2).
B.) Claim(s) 1 & 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Juzo Nakamura (JP-2017 /003,091, hereinafter Nakamura) in view of Ooyama et al. (JPS 59,147,111-A, hereinafter Ooyama)
Regarding claim 1, 	
A method of manufacturing a threaded cylinder with threads made of a carbon-fiber-reinforced composite material, comprising: 
forming a corrugated plate made of carbon-fiber-reinforced plastics by using a press machine which includes an upper mold half and a lower mold half, 
the faces of the upper and lower mold halves which face each other being each provided with a mold face with a corrugated cross-sectional shape; and 
curling the corrugated plate to provide the threaded cylinder in which multiple carbon fibers each extending in an axial direction across at least two threads appearing in a longitudinal cross section is embedded in the at least two threads in a zigzag manner along a surface shape of the at least two threads appearing in a longitudinal cross section.
Nakamura teaches the following:
& b.) (Overview) teaches that (Fig. l) shows a fiber-reinforced resin material 10 of which a fiber extension direction F is aligned to a first direction D1, is set in a space 45 surrounded by a first metal mold 21 movable along the first direction D1 and a second metal mold 22 movable along a second direction D2 orthogonal to the first direction D1. Where the molds are depicted to include corrugated cross- sectional shape. ([0017]) teaches that carbon fibers may be implemented.
([0016]) teaches that {Fig. 2) is a schematic perspective view showing the fiber reinforced resin material 10 which is the source of the screw fastening component 1. The fiber-reinforced resin material 10 is formed by impregnating a plurality of fibers 11 linearly aligned along a pre-determined fiber extending direction F with a resin 12. ([0018]) teaches that when the sheet-shaped fiber reinforced resin material 10 is rolled around a straight line along the fiber extending direction F so that each fiber 11 is maintained in a straight line along the fiber extending direction F, the fiber reinforced resin material 10 becomes a substantially cylindrical rod as shown in FIG. 3. Highlighting, that the direction of rolling is understood the define the orientation of the fibers, Le. rolling from corner to corner will give a 45°, a longitudinal roll is understood to provide fibers aligned the length of the composite, and a horizontal roll is found to provide fibers that are aligned along the width of the composite. Accordingly, the direction of rolling is understood to impact the orientation of fibers, see In re Boesch, 205 USPQ 215 (CCPA 1980), In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). ([0036]) recognizing that the strength of the thread 5 can be improved by allowing the fiber 11 to enter the thread 5 while preventing the fiber 11 from being cut in the middle. ([0037]) noting that the mold for the threads allow for a convexly curved portion of the serpentine fiber 11 to enter the thread 5 better. As a result, the strength of the thread 5 can be improved by allowing the fiber 11 to enter the thread 5 while preventing the fiber 11 from being cut in the middle
Regarding Claim 1, Nakamura teaches a means for molding a composite bolt that comprises a polymer resin and carbon fibers together, the composite material is molded and shaped and rolled to form the composite bolt, Where the rolling is understood the define the orientation of the fibers, Le. rolling from corner to corner will give a 45°, a longitudinal mil is understood to provide fibers aligned the length of the composite, and a horizontal roll is found to provide fibers that are aligned along the width of the composite, Nakamura is silent on the across at  least two threads appearing in a longitudinal cross section is embedded in the at least two threads in a zigzag manner along a surface shape of the at least two threads appearing in a longitudinal cross-section. In analogous art for a composite material that comprises a resin and fibers, that is utilized to form a composite bolt that is formed by molding, Ooyama suggests details regarding the fiber placement and orientation in the bolt and threads, and in this regard Ooyama teaches the following:
(Pg. 1, lines last two, Pg. 2, lines 1-4) teaches that the fibers of the portion where the thread is formed are oriented along the inclined surface of the thread by the flow of the highly viscous composition during shaping, and along the two inclined surfaces forming the valley at the valley of the thread. It exists in a method for manufacturing a synthetic resin bolt, which is characterized in that it is bent in such a manner, heat-cured, and integrally molded with the core material portion. Highlighting (Fig. 1-4) show the orientation of the fibers within the bolt, (Pg. 2, lines 25-End) teaches that the fibers are oriented along the inclined surface of the screw thread as shown in Fig. 2, and this valley is formed especially at the valley portion of the screw thread. By bending along the two inclined surfaces, the above-mentioned breakage due to stress such as tightening and tensioning is effectively prevented, and the strength as a bolt is remarkably improved. As such the fiber orientation and placement is understood to impact the strength of the threads and bolt. Accordingly, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a composite bolt comprising a resin and polymers that are fabricated by molding of Nakamura. By optimizing the fiber placement and orientation when utilized to fabricate a composite bolt and threads via molding, as taught by Ooyama. Highlighting, implementation of the fiber placement and orientation when utilized to fabricate a composite bolt and threads via molding allows for tailoring and modifying the strength of the composite bolt, (Pg. 1, lines last two, Pg. 2, lines 1-4). In addition, reciting the case law for result effective variables, a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Ooyama discloses the claimed invention except for the optimal the reinforcement fiber placement and orientation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the reinforcement fiber placement and orientation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the reinforcement fiber placement and orientation for the purpose of increasing the strength of the bolt to reduce or eliminate any breakage that may occur during implementation, (Pg. 2, lines 25-End).
Regarding claim 8, 	
Wherein forming the corrugated plate includes: opening the upper and lower mold halves; 
then placing a plurality of sheets of a material of single-orientation carbon fibers and a plurality of sheets of thermoplastic plastics serving as a matrix between the upper and lower mold halves to be alternate along the vertical direction; 
then the mold is closed; and 
then heating and pressurizing the sheets to form the corrugated plate.
Nakamura teaches the following:
& c.) {Overview) teaches that (Fig. 1) shows a fiber-reinforced resin material 10 of which a fiber extension direction F is aligned to a first direction D1, is set in a space 45 surrounded by a first metal mold 21 movable along the first direction D1 and a second metal mold 22 movable along a second direction D2 orthogonal to the first direction D1. With (Fig. 4) showing an exploded view of the molding apparatus. (Claim 1) teaches that by moving the 1 mold along the 1 direction, the fiber reinforced resin material is compressed in the fiber extending direction by the 1 mold, and simultaneously, by moving the 2 mold along the 2 direction, the fiber reinforced resin material is compressed in the direction orthogonal to the fiber extending direction by the 2 mold. As such, the resin material is understood to have needed been placed (opened) inside the mold and the mold closed prior to the molding operation.
Recalling, ([0016]) teaches that {Fig. 2} is a schematic perspective view showing the fiber reinforced resin material 10 which is the source of the screw fastening component 1. The fiber-reinforced resin material 10 is formed by impregnating a plurality of fibers 11 linearly aligned along a pre-determined fiber extending direction F with a resin 12. ([0056]) teaches that upon reaching the target time, heating and pressurization are stopped, and then both of the pair of 1 dies 61 are moved away from each other along the first direction D 1, and at least one of the pair(s) of 2 dies 62 is moved along the 2 direction D2, thereby separating the pair of 2 dies 62 from each other. As such, the resin placed inside the mold comprises both the resin and fibers, as such the case law for making separable may be recited, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose: Nakamura/ Ooyama discloses the claimed invention except for separating the fibers from the resin. It would have been obvious to one of ordinary skill in then art at the time the invention was made to separate the fibers from the resin, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art. One would have been motivated to make the elements separable for the purpose of separating the fibers from the resin due to the fact it provides a means for orienting the fibers in various directions which allow for tailoring and modifying the strength of the composite bolt fabricated, (Ooyama, Pg. 2, lines 25-End)
Recalling, ([0016]) teaches that (Fig. 2) is a schematic perspective view showing the fiber reinforced resin material 10 which is the source of the screw fastening component 1. The fiber-reinforced resin material 10 is formed by impregnating a plurality of fibers 11 linearly aligned along a pre-determined fiber extending direction F with a resin 12. ([0056]) teaches that upon reaching the target time, heating and pressurization are stopped, and then both of the pair of 1 dies 61 are moved away from each other along the first direction D 1, and at least one of the pair(s) of 2 dies 62 is moved along the 2 direction D 2, thereby separating the pair of 2 dies 62 from each other.
C.) Claim(s) 1 & 8, are rejected under 35 U.S.C. 103 as being unpatentable over Sakai Mikio (JPH-05,177,727-A, hereinafter Mikio)
Regarding claim 1, 	
A method of manufacturing a threaded cylinder with threads made of a carbon-fiber-reinforced composite material, comprising: 
forming a corrugated plate made of carbon-fiber-reinforced plastics by using a press machine which includes an upper mold half and a lower mold half, 
the faces of the upper and lower mold halves which face each other being each provided with a mold face with a corrugated cross-sectional shape; and 
curling the corrugated plate to provide the threaded cylinder in which multiple carbon fibers each extending in an axial direction across at least two threads appearing in a longitudinal cross section is embedded in the at least two threads in a zigzag manner along a surface shape of the at least two threads appearing in a longitudinal cross section.
Mikio teaches the following:
& b.} {[0001]} teaches that the present invention is a nut member on the female side of a fastening member having male and female, and more specifically, a synthetic resin having sufficient strength while being reduced in weight by using a synthetic resin as a material. ([0009]) teaches that pressure molding is performed by an outer mold having a cavity having a shape corresponding to the outer shell of the synthetic resin nut member. Highlighting (Fig. 5) shows the molding apparatus 7, with (Fig. 4) showing the inner mold 8 with the male screw portion which defines interior of the nut. Accordingly, the outer shape of the inner mold is understood to having a corrugated/ zig-zag pattern that matches the bolt's interior depicted in (Fig. 2). ([0010]) teaches that then, as shown in FIG. 2, in the vicinity of the screw hole 2 of the synthetic resin nut member 1, long fibers 6 are formed along the axial direction of the screw hole 2 within a predetermined width range from the screw hole 2 toward the outer shell 5. Adding to this, (Fig. 6) shows an outer mold used in the method for manufacturing a synthetic resin nut member, which is bent into a regular curved fold/ groove or corrugation.
([0010]) teaching that as shown in FIG. 2, in the vicinity of the screw hole 2 of the synthetic resin nut member 1, a long fiber 6 is provided along the axial direction of the screw hole 2 within a predetermined width range from the screw hole 2 toward the outer shell 5. are oriented, and among the long fibers 6 near the screw hole 2, the long fibers 6 in the inner peripheral portion of the screw hole 2 are curved along the thread and groove of the screw hole 2. ([0017]) teaches that a FIG. 8, a large number of high-strength long fibers 6 are contained in a thermoplastic synthetic resin, and the long fibers 6 are oriented along the axial direction by extrusion molding or pultrusion molding. The first synthetic resin member 26 may be formed by winding a synthetic resin sheet (not shown) in which a large number of long fibers 6 are oriented in the same direction in a cylindrical shape so that the long fibers are along the axial direction. On the other hand, a synthetic resin sheet in which a large number of long fibers 6 are oriented in the same direction is wound in a cylindrical shape so that the long fibers are oriented in the circumferential direction, and as shown in FIG. 9, a cylindrical first having a predetermined inner and outer diameter. The synthetic resin member 27 is manufactured. In addition to combining the cylindrical first synthetic resin member 26 and the second synthetic resin member 27 having different orientation directions of the long fibers 6 as described above, the cylindrical synthetic resin member formed by extrusion molding or drawing molding. It is also possible to use a prepreg pipe in which long fibers are continuously wound around the outer peripheral portion of the resin by filament winding. Noting, that while the curling transpires prior to the shaping in Mikio, the final product is the same, i.e. a resin composite bolt that comprises carbon fiber. Accordingly, the case law for the rearrangement of method steps may be recited, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1.959) (Prior art. Reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 (IV)(C).
Regarding claim 8, 	
Wherein forming the corrugated plate includes: opening the upper and lower mold halves; 
then placing a plurality of sheets of a material of single-orientation carbon fibers and a plurality of sheets of thermoplastic plastics serving as a matrix between the upper and lower mold halves to be alternate along the vertical direction; 
then the mold is closed; and 
then heating and pressurizing the sheets to form the corrugated plate.
Mikio teaches the following:
& c.) ([0014]) As shown in FIGS. 5 to 7, the outer mold 9 has a pair of half-split molds 14 in which the inner mold 8 is introduced in the center, and each half-split mold 14 is in a state of being joined to each other. ([0015]) teaches that the outer mold 9 is fitted tightly into the slide hole 20 formed by the space portion between the first mold 16 and the second mold 18 of the pair of half-split molds 14 which are joined to each other without a gap. It has a pair of slide molds 22 having a fitting portion 21 to be joined to.
([00181) teaches that the first synthetic resin member 26 and the second synthetic resin member 27 produced as described above are cut to a predetermined length, and as shown in FIG. 10, the first is formed on the inner peripheral portion of the second synthetic resin member 27. The inner mold 8 is inserted into the inner peripheral portion of the first synthetic resin member 26 at a predetermined position. 225 Then, the inner dies 8 provided with the first synthetic resin member 26 and the second synthetic resin member 27 are joined to each other in a state of being mounted in the halves 14 of the outer dies 9.
([0019]) teaches that that Then, the half-split mold 14, the inner mold 8, the first synthetic resin member 26, and the second synthetic resin member 27 are heated to a predetermined temperature by a heater (not shown) while comparing with the data from the temperature sensor (not shown).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huttunen et al. (WO-2022/111,826) – It should be noted that Huttunen is not prior art due to its filling date. However, the subject matter is found to be overlapping. Huttunenteaching in the (Abstract) a method of forming a fiber reinforced article comprising following steps: 101) providing a composite preform (1) comprising of thermoplastic polymer matrix and reinforcing fibers, wherein the preform (1) comprises an initial volume and initial fiber orientation, 102) loading the preform inside a radial molding apparatus comprising of at least three adjacent die segments (2) next to each other forming a mold cavity (3) in an initial position having an initial volume, 103) molding the preform (1) by moving the die segments (2), which are in direct contact with each other during the initial position and movement and a compressed position.

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715